Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


17/230,745

21.  A lighting device comprising: an elongate tubular housing having longitudinal axis, wherein the housing defines an exterior of the lighting device and a cavity, wherein the housing comprises three interconnected wall portions, and wherein each of the wall portions defines a substantially identical curved profile in cross-section orthogonal to the longitudinal axis; a circuit board positioned within the cavity; a plurality of light emitting diodes (LEDs) positioned on the circuit board; an end cap positioned at an end of the housing, wherein the end cap comprises: a first end configured to receive the end of the housing, a second end comprising a first surface and a second surface surrounds the first surface, wherein each of the first surface and the second surface are tapered towards the second end, and a connector protruding from the second end, wherein the end cap defines a first rounded corner, a second rounded corner, and a third rounded corner, and wherein a tapering of the first surface in a first region proximate to the first corner is greater than (i) a tapering of the first surface in a second region proximate to the second corner and (ii) a tapering of the first surface in a third region proximate to the third corner.  





22. (New) The lighting device of claim 21, wherein a tapering of the second surface in the first region proximate to the first corner is greater than (i) a tapering of the second surface in the second region proximate to the second corner and (ii) a tapering of the second surface in the third region proximate to the third corner.  

23. (New) The lighting device of claim 21, wherein the plurality of LEDs comprises at least one of a semiconductor LED, an organic light emitting diode (OLEDs), a semiconductor die, a light emitting polymer, or an electro-luminescent strip.  

24. (New) The lighting device of claim 21, wherein the end cap defines a pair of opposing channels at the first end of the end cap, and wherein the pair of opposing channels is configured to slidably receive the circuit board.  

25. (New) The lighting device of claim 21, wherein the each of the rounded corners of the end cap corresponds to a respective intersection between respective pairs of the wall portions.  

26. (New) The lighting device of claim 25, wherein the circuit board faces the first rounded corner.  

27. (New) The lighting of claim 21, wherein the end cap comprises a shoulder surface extending towards the first end of the end cap, wherein the shoulder surface is configured to constrain a relative longitudinal movement of the housing relative to the end cap.  

28. (New) The lighting device of claim 27, wherein the shoulder surface extends from an annular side wall of the end cap.  

29. (New) The lighting device of claim 21, wherein the wall portions form a rounded triangle in cross-section orthogonal to the longitudinal axis.  

30. The lighting device of claim 21, wherein the wall portions form a rounded equilateral triangle in cross-section orthogonal to the longitudinal axis.  

31. (New) The lighting device of claim 21, wherein the end cap is secured to the housing by one or more threaded fasteners.  

32. (New) The lighting device of claim 21, wherein the end cap is secured to the housing by adhesive.


1. An LED-based light, comprising  an elongate tubular housing having longitudinal axis and a vertical axis orthogonal to the longitudinal axis, wherein the housing defines an outer periphery of the LED-based light and a cavity, wherein the housing comprises a base, a first canted outer wall, and a second canted outer wall, and wherein a surface of each of the base, the first canted outer wall, and the second canted outer wall defines a substantially identical arced profile in cross-section orthogonal to the longitudinal axis; a LED circuit board positioned within the cavity; a plurality of LEDs positioned on the LED circuit board; end caps positioned at opposite ends of the housing, wherein each end cap comprises: an open end configured to receive a respective end of the housing, a closed end comprising a first surface and a second surface encircling the first surface, wherein each of the first surface and the second surface are tapered longitudinally towards the open end, and a bi-pin connector protruding from the closed end, wherein each end cap defines a first corner, a second corner, and a third corner, and wherein for each end cap, a tapering of the first surface and the second surface is greatest in a region proximate to the first corner.
2. The LED-based light of claim 1, wherein the first corner of each end cap corresponds to an intersection 
3. The LED-based light of claim 2, wherein the LED circuit board faces the intersection between the first canted outer wall and the second canted outer wall.
4. The LED-based light of claim 3, wherein the LED circuit board is positioned flush against the case.
5. The LED-based light of claim 1, wherein each end cap defines a pair of opposing channels at the open end of the end cap, wherein the pair of opposing channels is configured to slidably receive a respective end of the LED circuit board.
6. The LED-based light of claim 5, wherein each end cap comprises one or more shoulder surfaces extending from at least one of the base, the first canted outer wall, and the second canted outer wall towards the open end of the end cap, wherein the one or more shoulder surfaces are configured to constrain a relative longitudinal movement of the housing relative to the end cap.
7. The LED-based light of claim 1, wherein the base, the first canted outer wall, and the second canted outer wall substantially form a triangle in cross-section orthogonal to the longitudinal axis.
8. The LED-based light of claim 1, wherein the base, the first canted outer wall, and the second canted outer wall substantially form an equilateral triangle in cross-section orthogonal to the longitudinal axis.
9. The LED-based light of claim 1, wherein the first canted outer wall defines a first profile in cross-section orthogonal to the longitudinal axis, the first profile extending from a top of the first canted outer wall to a point of intersection between the first canted outer wall and the base, wherein the first profile comprises a first section extending between a first point and a second point, wherein the first point is defined by a first line tangent to the housing and at a 45° angle from a horizontal line, and wherein the second point is defined by a second line tangent to the housing and at a 90° angle from the horizontal line, and wherein the first section is at least 30 percent of the first profile.
10. The LED-based light of claim 9, wherein the surface of the second canted outer wall defines a second profile in cross-section orthogonal to the longitudinal axis, the second profile extending from a top of the second canted outer wall to a point of intersection between the second canted outer wall and the base, wherein the second profile comprises a second section extending between a third point and a fourth point, wherein the third point is defined by a third line tangent to the 
11. The LED-based light of claim 1, wherein the LED-based light is operable to emit light according to a light distribution profile, wherein the light distribution profile comprises a first portion protruding from the LED-based light in a first direction angled with respect to the vertical axis, and a second portion protruding from the LED-based light in a second direction angled with respect to the vertical axis.
12. An LED-based light, comprising: an elongate tubular housing having longitudinal axis and a vertical axis orthogonal to the longitudinal axis, wherein the housing defines an outer periphery of the LED-based light and a cavity, wherein the housing comprises a base, a first canted outer wall, and a second canted outer wall, and wherein a surface of each of the base, the first canted outer wall, and the second canted outer wall defines a substantially identical arced profile in cross-section orthogonal to the longitudinal axis; a LED circuit board positioned within the cavity; a plurality of LEDs positioned on the LED circuit board; end caps positioned at opposite ends of the housing, wherein each end cap comprises: an open end configured to receive a respective end of the housing, a closed end comprising a first surface and a second surface encircling the first surface, wherein each of the first surface and the second surface are tapered longitudinally towards the open end, and a bi-pin connector protruding from the closed end, wherein each end cap defines a pair of opposing channels at the open end of the end cap, and wherein the pair of opposing channels is configured to slidably receive a respective end of the LED circuit board.
13. The LED-based light of claim 12, wherein each end cap defines a first corner, a second corner, and a third corner, and wherein for each end cap, a tapering of the first surface and the second surface is greatest in a region proximate to the first corner.
14. The LED-based light of claim 13, wherein the first corner of each end cap corresponds to an intersection between the first canted outer wall and the second canted outer wall.
15. The LED-based light of claim 14, wherein the LED circuit board faces the intersection between the first canted outer wall and the second canted outer wall.
16. The LED-based light of claim 15, wherein the LED circuit board is positioned flush against the case.

18. The LED-based light of claim 12, wherein the base, the first canted outer wall, and the second canted outer wall substantially form a triangle in cross-section orthogonal to the longitudinal axis.
19. The LED-based light of claim 12, wherein the base, the first canted outer wall, and the second canted outer wall substantially form an equilateral triangle in cross-section orthogonal to the longitudinal axis.
20. The LED-based light of claim 12, wherein the first canted outer wall defines a first profile in cross-section orthogonal to the longitudinal axis, the first profile extending from a top of the first canted outer wall to a point of intersection between the first canted outer wall and the base, wherein the first profile comprises a first section extending between a first point and a second point, wherein the first point is defined by a first line tangent to the housing and at a 45° angle from a horizontal line, and wherein the second point is defined by a second line tangent to the housing and at a 90° angle from the horizontal line, and wherein the first section is at least 30 percent of the first profile.
21. The LED-based light of claim 20, wherein the surface of the second canted outer wall defines a second profile in cross-section orthogonal to the longitudinal axis, the second profile extending from a top of the second canted outer wall to a point of intersection between the second canted outer wall and the base, wherein the second profile comprises a second section extending between a third point and a fourth point, wherein the third point is defined by a third line tangent to the housing and at a 45° angle from the horizontal line, and wherein the fourth point is defined by a fourth line tangent to the housing and at a 90° angle from the horizontal line, and wherein the second section is at least 30 percent of the second profile.
22. The LED-based light of claim 12, wherein the LED-based light is operable to emit light according to a light distribution profile, wherein the light distribution profile comprises a first portion protruding from the LED-based light in a first direction angled with respect to the vertical axis, and a second portion protruding from the LED-based light in a second direction angled with respect to the vertical axis.



Note: Portions underlined are identical and any differences are addressed as follows: 
A housing defining an exterior to a lighting device  is substantially the same as defining an outer periphery of a light device.
Also a curved profile is substantially the same as an arced profile. 
Applicant’s first and second ends are essentially the same as the open and closed ends.
Also surrounding is essentially the same as encircling. 
Regarding the corners being rounded, this is obvious since the walls are curved.
Regarding 
“a tapering of the first surface in a first region proximate to the first corner is greater than (i) a tapering of the first surface in a second region proximate to the second corner and (ii) a tapering of the first surface in a third region proximate to the third corner”  

Is provided for in that ‘927 provides for 
“each end cap defines a first corner, a second corner, and a third corner, and wherein for each end cap, a tapering of the first surface and the second surface is greatest in a region proximate to the first corner.”

Therefore claims 21 and 22 are obvious is view if Pat.’972.

Claim 23 recites: “the plurality of LEDs comprises at least one of a semiconductor LED, an organic light emitting diode (OLEDs), a semiconductor die, a light emitting polymer, or an electro-luminescent strip”.  

Claim 24 is the same as claim 5 of ‘972.
Claim 25 recites “the each of the rounded corners of the end cap corresponds to a respective intersection between respective pairs of the wall portions” which is obvious in view of   ‘972 claim 2 reciting “ the first corner of each end cap corresponds to an intersection between the first canted outer wall and the second canted outer wall”.
Claim 26 is obvious in view of  ‘972 claim 3 reciting “wherein the LED circuit board faces the intersection between the first canted outer wall and the second canted outer wall”
Claims 27 and 28 are  obvious in view of ‘927 claim 6 (note: annular walls being same as canted outer walls of ‘927)
Claim 29 and 30 is obvious in view of  ‘927 claims 7 and 8.

Claims 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,028,972 in view of Rowlette US 2015/0267138 . 
Claims 31 and 32 recite securing end caps with fasteners or adhesive, however these are conventional features in the art. 
Rowlette teaches securing end caps with fasteners or adhesive [0063].


Allowable Subject Matter
Claims 21-32 would be allowable if the double patenting rejection were overcome. 
Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closet prior art May US 2014/0293595 teaches an elongated  tubular housing that forms a cavity with LEDs  on a circuit board and three substantailly identical interconnected curved wall portions, endcaps, and connectors (such as shown in fig. 86).
However, the prior art fails to show or fairly suggest in combination a lighting device comprising an elongate tubular housing having longitudinal axis, wherein the housing defines an exterior of the lighting device and a cavity, wherein the housing comprises three interconnected wall portions, and wherein each of the wall portions defines a substantially identical curved profile in cross-section orthogonal to the longitudinal axis; a circuit board positioned within the cavity; a plurality of light emitting diodes (LEDs) positioned on the circuit board; an end cap positioned at an end of the housing, wherein the end cap comprises: a first wherein the end cap defines a first rounded corner, a second rounded corner, and a third rounded corner, and wherein a tapering of the first surface in a first region proximate to the first corner is greater than (i) a tapering of the first surface in a second region proximate to the second corner and (ii) a tapering of the first surface in a third region proximate to the third corner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875